                Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 1 of 10



 AUDREY STRAUSS
 Acting United States Attorney for the
 Southern District of New York
 By:    ALEXANDER J. WILSON
        Assistant United States Attorney
        One Saint Andrew’s Plaza
        New York, New York 10007
        Tel. (212) 637-2453

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x
                                                                  :
UNITED STATES OF AMERICA,
                                                                  :
                             Plaintiff,
                                                                  :   VERIFIED COMPLAINT FOR
                           -v.-                                       FORFEITURE
                                                                  :
$189,019.92 IN UNITED STATES CURRENCY                                 20 Civ. ___ (___)
FORMERLY ON DEPOSIT AT CHEMICAL                                   :
BANK IN ACCOUNT NUMBER
172-062-4282-65 HELD IN THE NAME OF                               :
SAB MEDICAL EQUIPMENT SALES CORP.,                                :

$48,783.40 IN UNITED STATES CURRENCY                             :
FORMERLY ON DEPOSIT AT CHEMICAL
BANK IN ACCOUNT NUMBER                                           :
172-063-3648-65 HELD IN THE NAME OF
LECHIUM MEDICAL SUPPLY CORP.,                                    :

$294.00 IN UNITED STATES CURRENCY                                :
FORMERLY ON DEPOSIT AT CHEMICAL
BANK IN ACCOUNT NUMBER                                           :
294-061-802-01 HELD IN THE NAME OF
JOANNE DELPONTE BONANNO,                                         :

$729.79 IN UNITED STATES CURRENCY                                :
FORMERLY ON DEPOSIT AT CHEMICAL
BANK IN ACCOUNT NUMBER                                           :
294-061-8024-65 HELD IN THE NAME OF
JOANNE DELPONTE BONANNO,                                         :

$76,716.51 IN UNITED STATES CURRENCY                             :
FORMERLY ON DEPOSIT AT SMITH
BARNEY IN ACCOUNT NUMBER                                         :
               Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 2 of 10




101-25066-12 HELD IN THE NAME OF
STEVEN A. BONANNO,                                        :

$46,333.69 IN UNITED STATES CURRENCY                      :
FORMERLY ON DEPOSIT AT SMITH
BARNEY IN ACCOUNT NUMBER                                  :
101-30466-18 HELD IN THE NAME OF
STEVEN A. BONANNO, ACCOUNT FOR                            :
MICHELLE BONANNO,
                                                          :
$53,072.52 IN UNITED STATES CURRENCY
FORMERLY ON DEPOSIT AT SMITH BARNEY                       :
IN ACCOUNT NUMBER 101-30465-19 HELD IN
THE NAME OF STEVEN A. BONANNO,                            :
ACCOUNT FOR NICOLE BONANNO,
                                                          :

                       Defendants in Rem.                 :

- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -X
                   Plaintiff United States of America, by its attorney Audrey Strauss, Acting United

 States Attorney for the Southern District of New York, for its verified complaint, alleges, upon

 information and belief, as follows:

                                    I. NATURE OF THE ACTION

                  1.       This action is brought by the United States of America seeking the

 forfeiture of all right, title and interest in:

                               a.      $189,019.92 in United States Currency formerly on deposit at
                                       Chemical Bank in account number 172-062-4282-65 held in
                                       the name of SAB Medical Equipment Sales Corp.;

                               b.      $48,783.40 in United States Currency formerly on deposit at
                                       Chemical Bank in account number 172-063-3648-65 held in
                                       the name of Lechium Medical Supply Corp.;



                                                    2
            Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 3 of 10




                          c.     $294.00 in United States Currency formerly on deposit at
                                 Chemical Bank in account number 294-061-802-01 held in the
                                 name of Joanne Delponte Bonanno;

                          d.     $729.79 in United States Currency formerly on Deposit at
                                 Chemical Bank in account number 294-061-8024-65 held in
                                 the name Of Joanne Delponte Bonanno;

                          e.     $76,716.51 in United States Currency formerly on deposit at
                                 Smith Barney in account number 101-25066-12 held in the
                                 name of Steven A. Bonanno;

                          f.     $46,333.69 in United States Currency formerly on deposit at
                                 Smith Barney in account number 101-30466-18 held in the
                                 name of Steven A. Bonanno, account for Michelle Bonanno;

                          g.     $53,072.52 in United States Currency formerly on deposit at
                                 Smith Barney in account number 101-30465-19 held in the
                                 name of Steven A. Bonanno, account for Nicole Bonanno;

(a-g, collectively, the “Defendant Funds” and the “Defendant Accounts”).

               2.     The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(A) because there is probable cause to believe that the Defendant Funds are property

involved in or traceable to money laundering, in violation of 18 U.S.C. §§ 1956 and 1957.

                               II. JURISDICTION AND VENUE

               3.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

               4.     Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of New York, and

pursuant to 28 U.S.C. §§ 1355(b)(1)(B) and 1395(b) because the Defendant Funds were found in

the Southern District of New York.



                                                3
            Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 4 of 10




               5.     The Defendant Funds are presently in the Seized Asset Deposit Fund

Account maintained by the United States Marshals Service.

                       III. PROBABLE CAUSE FOR FORFEITURE

   A. The Medicare Fraud

               6.     On or about March 23, 1994, a nine count Criminal Complaint, 94 Mag.

544 (Docket No. 1, 94 Cr. 798 (JSM)) (the “Criminal Complaint”) was filed in the United States

District Court for the Southern District of New York charging Steven Bonanno, Harold Siegel,

and Harry Ullrich (the “Defendants”) with five counts of making false claims to Medicare, in

violation of Title 18, United States Code, Sections 1001 and 2 (Counts One through Five), and

four counts of mail fraud, in violation of Title 18, United States Code, Sections 1341 and 2

(Counts Six through Nine). As set forth in greater detail in the complaint, the Defendants’

criminal conduct involved a conspiracy to defraud Medicare by fraudulently obtaining

reimbursements for the provision of durable medical equipment, and then laundering the

proceeds of that scheme.

               7.     Attached to the Criminal Complaint, and fully incorporated by reference

therein, was the Affidavit of Special Agent Barry Jerson, of the Department of Health and

Human Services (“HHS”), in Support of Application for Arrest, Search and Seizure Warrants

(the “Jerson Affidavit”). The Jerson Affidavit provided evidence demonstrating probable cause

that the Defendant Funds were subject to seizure and forfeiture. Pursuant to seizure warrants

issued by U.S. Magistrate Judge Leonard Bernikow on or about March 23, 1994, HHS seized the

Defendant Funds. The Criminal Complaint, along with its attached Jerson Affidavit, is attached
                                                4
             Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 5 of 10




hereto as Exhibit A, and both are fully incorporated herein by reference.

               8.      Bonanno, Siegel and Ulrich were all ultimately convicted of conspiracy to

defraud the United States and to commit offenses against the United States which included (i)

making false statements to the Department of Health and Human Services, in violation of Title

18, United States Code, section 1001; (ii) mail fraud, in violation of Title 18 United States Code,

Section 1341; (iii) paying kickbacks to physicians to induce them to order medical equipment

charged to Medicare, in violation of the Anti-Kickback Statute, Title 42, United States Code,

Section 1320a-7b(b)(2); and (iv) money laundering, in violation of Title 18, United States Code,

Section 1956(a)(1)(A); all in violation of Title 18, United States Code, Section 371. Bonnano

and Ulrich were also convicted of tax fraud, in violation of Title 26, United States Code, Section

7206(1), and Siegel was also convicted of a substantive violation of the Anti-Kickback Statute.

   B. The Defendant Funds

               9.      In the course of the scheme, the Defendants fraudulently obtained the

following total payments from Medicare to various companies they controlled:


 Relevant                                            Appx. No.              Appx. Amount
 Time Period              Name of Company            of Claims              of Payments

 1/90-5/94                Universal Medical          186                    $271,868
                          Supplies, Inc.

 1/1/90-5/31/94           Willis                     92,430                 $6,786,785.02

 1/1/90-5/31/94           SAB                        28,598                 $3,666,218.19



                                                 5
               Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 6 of 10




    1/1/90-5/31/94          Infinite                 48,917                 $2,357,865.12

                                                     170,131                $13,082,736.33


                 10.     The Defendants initially deposited these payments in the following

accounts:


           Account Number                 Held in the Name of           Financial Institution
    i. The "Universal #1               Universal Medical Supplies,
    Account”                                       Corp.                   Chemical Bank
    ii. The "Universal #2              Universal Medical Supplies,
    Account”                                       Corp.                   Chemical Bank
    iii. The “Uni-Med #1               Uni-Med Equipment Supply
    Account”                                       Corp.                   Chemical Bank
    iv. The “Uni-Med #2                Uni-Med Equipment Supply
    Account”                                       Corp.                   Chemical Bank
    v. The "SAB #1 Defendant            SAB Medical Equipment
    Account” 1                                  Sales Corp.                Chemical Bank
    vi. The "SAB #2 Account”            SAB Medical Equipment
                                                Sales Corp.                    Citibank
    vii. The "Infinite Account"         Infinite Medical Supplies
                                                   Corp.                       Citibank
    viii. The "Lexus Account"            Lexus Medical Supplies
                                                   Corp.                   Chemical Bank

i.-viii., collectively, the “Medicare Claim Check Accounts.”

                 11.     The Defendants subsequently laundered the funds from the Medicare

Claim Check Accounts into and through numerous other bank and brokerage accounts (these

accounts, and the Medicare Claim Check Accounts, collectively, the “Universal Accounts”) held

in the name of entities and individuals related to Universal, including Bonanno and Siegel,


1   The SAB # 1 Defendant Account held the SAB #1 Defendant in Rem Funds.
                                             6
             Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 7 of 10




knowing that the funds in the Medicare Claim Check Accounts contained the proceeds of

unlawful activities (the “Money Laundering Fund Transfers”), in an effort to conceal their source

and nature . The Defendants also promoted the continuing scheme by using the funds in the

Universal Accounts to pay physicians to fraudulently sign Medicare Certificate of Medical

Necessity Forms used in the scheme. The Defendant Accounts are among the accounts that

were by the Defendants used to conceal the proceeds of the fraudulent scheme and to further

promote that scheme.

                                IV. CLAIMS FOR FORFEITURE

                                        First Claim for Relief

                        Forfeiture Under 18 U.S.C. § 981(a)(1)(A):
    Property Involved in Money Laundering in Violation of 18 U.S.C. §§ 1956 and 1957

                12.     Paragraphs 1 through 11 of this Civil Complaint are repeated and re-

alleged as if fully set forth herein.

                13.      18 U.S.C. § 981(a)(1)(A) subjects to forfeiture “[a]ny property, real or

personal, involved in a transaction or attempted transaction in violation of . . . section 1956 or

1957 of this title, or any property traceable to such property.”

                14.     18 U.S.C. § 1956(a) imposes a criminal penalty on:

                (a)(1) Whoever, knowing that the property involved in a financial
                transaction represents the proceeds of some form of unlawful
                activity, conducts or attempts to conduct such a financial transaction
                which in fact involves the proceeds of specified unlawful activity—

                 (A)(i) with the intent to promote the carrying on of specified
                 unlawful activity…


                                                  7
             Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 8 of 10




                (B) knowing that the transaction is designed in whole or in
                part—

                (i)     to conceal or disguise the nature, the location, the source,
                        the ownership, or the control of the proceeds of specified
                        unlawful activity.

               15.      18 U.S.C. § 1957 imposes a criminal penalty on:

               (a) Whoever, in any of the circumstances set forth in subsection (d), knowingly
               engages or attempts to engage in a monetary transaction in criminally derived
               property of a value greater than $10,000 and is derived from specified unlawful
               activity[.]

               16.     18 U.S.C. § 1956(c)(7)(A) provides that the term “specified unlawful

activity” includes “any act or activity constituting an offense listed in section 1961(1) of this

title.”

               17.     Included among the enumerated offenses in 18 U.S.C. § 1961(1) is 18

U.S.C. § 1341 which provides that “[w]hoever, having devised or intending to devise any

scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent

pretenses, representations, or promises . . . for the purpose of executing such scheme or artifice

or attempting so to do, places in any post office or authorized depository for mail matter, any

matter or thing whatever to be sent or delivered by the Postal Service . . . or takes or receives

therefrom, any such matter or thing, or knowingly causes to be delivered by mail . . . according

to the direction thereon, or at the place at which it is directed to be delivered by the person to

whom it is addressed, any such matter or thing” shall be subject to criminal penalty.

               18.     The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(A) as property involved in a money laundering offense, in violation of 18 U.S.C. §§
                                                  8
             Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 9 of 10




1956 and 1957.

               WHEREFORE, plaintiff United States of America prays that process issue to

enforce the forfeiture of the Defendant Funds and that all persons having an interest in the

Defendant Funds be cited to appear and show cause why the forfeiture should not be decreed,

and that this Court decree forfeiture of the Defendant Funds to the United States of America for

disposition according to law, and that this Court grant plaintiff such further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

Dated: New York, New York
     June 23, 2020
                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York
                                               Attorney for the Plaintiff
                                               United States of America


                                       By:
                                               ALEXANDER J. WILSON
                                               Assistant United States Attorney
                                               One St. Andrew’s Plaza
                                               New York, New York 10007
                                               Telephone: (212) 637-2453




                                                  9
              Case 1:20-cv-05101 Document 2 Filed 07/02/20 Page 10 of 10




                                              VERIFICATION


 STATE OF NEW YORK             )
 COUNTY OF NEW YORK
 SOUTHERN DISTRICT OF NEW YORK )


                      ROBERT M. CAPPADONA, being duly sworn, deposes and says that he is a

 Supervisory Special Agent with the Federal Bureau ofInvestigation ("FBI"), and as such has

 responsibility for the within action; that he has read the foregoing complaint and knows the

 contents thereof, and that the same is true to the best of his knowledge, information, and belief.

                      The sources of deponent's information and the ground of his belief are official

 records and files of the FBI, information obtained directly by the deponent, and information

 obtained by other law enforcement officials, during an investigation of alleged violations of Title

 18, Title 26 and Title 42 of the United States Code.




                                                    Special Agent
                                                    Federal Bureau of Investigation

 Sworn to before me this
2.1 day of -:JVIle... , 2020

   (_1~                j!",           .
NOTARYPUBUC~
          Cuvles Knapp
  Notary Public. Stale ofN_   Yodt
         No.01KN63264S3
    Qualificd in Suffolk County
 CommjMjoo Bxpiral, 6.'15120 2.   3
                    Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 1 of 50
    ..    .
         ·,.




J
                                                     94 MAG. 544
               . Approved:        a..~Qa_RJ .
                                 GAINES H. CLEVELAND
                                 Assistant-United States Attorney
                Before:          HO~ORABLE LEONARD BERNIKOW
                                 United States Magistrate Judge
                                 Southern District of New York

                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
                -----------------------------------x
                UNITED STATES OF AMERICA,                 :          COMPLAINT
                             -   V -
                                                   .                 Violation of
                                                                     18 u.s.c. §§ 1001,
               HAROLD SIEGEL,                      .                 1341, and 2 •
               STEVEN BONANNO, and
               HARRY ULLRICH,                     .                  COUNTY OF OFFENSE:
                                                                     New York
                                   Defendants.     .
               -----------------------------------x
               SOUTHERN DISTRICT OF NEW YORK, ss.:
                         BARRY JERSON, being duly sworn, deposes and says that
               he is a Special Agent with the United States Department of Health
               and Human Services Office of Inspector General and has been
               designated as a Special Deputy United States Marshal for purposes
               of this case, and charges as follows:
                                           COUNTS ONE THROUGH FIVE
                                       False Claims to Medicare Program
                         1.    On or about the dates set forth below, in the
               Southern District of New York and elsewhere, HAROLD SIEGEL,
               STEVEN BONANNO, and HARRY ULLRICH, the defendants, in a matter
               within the jurisdiction of a department and agency of the United
               States, to wit, the United States Department of Health and Human
               services ("HHS"), unlawfully, willfully and knowingly made false,
               fictitious and fraudulent statements and representations, and
               made and used false writings and documents, to wit, Medicare
               claim forms, knowing the same to contain false, fictitious and
               fraudulent statements and entries, namely, that the durable
           Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 2 of 50

    ~
'   I




        medical equipment claimed for reimbursement by Medicare had been
        properly determined to be medically necessary when in fact it had
        not, as follows:
                                Approx. Date           Medicare Claim      r-


                   count        of False claim         Number
                      1              6/10/92           92162602578

                      2              6/10/92           92162602263
                      3              6/25/92           92177610707

                      4              3/19/93           93078030146

                      5              3/19/93           93078070152

                   (Title 18, United States· Code, Sections 1001 and 2.)
                                 COUNT SIX THROUGH     NINE
                                          Mail Fraud
                  2.   On or about the dates set forth below, in the
        southern District of New York and elsewhere, HAROLD SIEGEL,
        STEVEN BONANNO, and HARRY ULLRICH, the defendants, unlawfully,
        willfully, and knowingly, having devised and intending to devise
        a scheme and artifice to defraud, to wit, a scheme to defraud the
        Medicare program of payments for reimbursement of durable medical
        equipment that had not been properly determined to be medically
        necessary, and for obtaining money and property by means of false
        and fraudulent pretenses, representations and promises, and for
        the purpose of executing such scheme and artifice and attempting
        to do so, did place in any post office and authorized depository
        for mail, and take and receive therefrom and knowingly caused to
        be delivered by mail according to the direction thereon, certain
        mail matter to be sent and delivered by the United states Postal
        service as specified below in furtherance of the scheme to
        defraud:
                          Relevant        Date of   Medicare   Amount of
              count       claim #s        Check     check#     Check
               6          92162602578     6/23/92   8134698    $89,965.70
                          92162602263

              7           92177610707     7/8/92    81439720   $ 8,573.37

              8           93078030146     4/13/93   82902893   $ 3,007.85

              9           93078070152     4/13/93   82902892   $. 1,795.76

               (Title 18, United States Code, Sections 1341 and 2.)
               Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 3 of 50

    t
I


                The bases for my knowledge and for the foregoing charge
         are set forth in this complaint and in the affidavit attached
         hereto, which is fully incorporated herein by reference.
                WHEREFORE, deponent prays that a warrant be issued for the
         arrest of the above-named individuals and that they be arrested
         and imprisoned or bailed as the case may be.



                                                         ON
                                                        gent
                                                       nt of Health and Human Services
          Sworn to before me this
        "" \~lday of March, 1994
ti~,..~



         UNtTED STATES MAGISTRATE JUDGE
         SOUTHERN DISTRICT OF NEW YORK


                    Leonard BemikoVf              \
              United States Magistrate Judge   ·.: I
                         s.o.N.Y.




                                                        3




                                                                  ---··.--'"·
                  Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 4 of 50
    \i'




t         •


              UNITED STATES DISTRICT COURT
              SOOTHERN DISTRICT OF NEW YORK·
              ---------------------------------------------x
              IN THE MATTER OF THE APPLICATION              .
              OF THE UNITED STATES OF AMERICA              .•          AFFIDAVIT
                                                                       IN SUPPORT OF
              POR ARREST, SEARCH DD SEIZURE                .           APPLICATION FOR
                                                                       ARREST, SEARCH
              WARRANTS FOR CERTAIN PERSONS,                .           AND SEIZURE
                                                           .           WARRANTS
              PREMISES AND PROPERTY.

              ---------------------------------------------x
              STATE OF NEW YORK            )
              COUNTY OF NEW YORK           : ss.:
              SOUTHERN DISTRICT OF NEW YORK)

                        BARRY JERSON, being duly sworn, deposes and states:
                                          I. INTRODUCTION
                         1.   I am a Special Agent of the Department of Health
              and Human Services ("HHS"), Office of Inspector General, where I
              have been employed as a Special Agent since 1986.          I also have
              been designated as a Special Deputy United States Marshal for
              purposes of this case.     I have participated in more than so
              Medicare fraud investigations, including numerous cases involving
              durable medical equipment ("DME") companies.         I also have
              participated in the execution of numerous search warrants and
              arrests in Medicare fraud cases.      In addition to my own personal
              law enforcement training and experience, I have had discussions
              with other law enforcement officials about the investigation of
              Medicare fraud cases, the execution of search warrants, and the
              seizures made pursuant to warrants in Medicare fraud cases.
            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 5 of 50

;   ;




                   2.    I make this affidavit in support of an application
        by the United States of America for:
                         (a)   arrest warrants for the following
        individuals: HAROLD SIEGEL, STEVEN BONANNO, and HARRY ULLRICH,
        for Medicare fraud, mail fraud, and other violations;
                         (b)   a search warrant for the following premises:
        Universal Medical supplies, Inc., 30 N. West Street, Mt. Vernon,
        New York (the "PREMISES"); and
                         (c)   a seizure warrant for all funds, monies,
        negotiable instruments, and securities, including the contents of
        the following accounts:
                               (i)     account number 056-062-6168-65, in the
        name of Universal Medical Supplies, Corp., at the Chemical Bank
        branch located at 2126 White Plains Road, Bronx, New York
        (hereafter the "Universal #1" account);
                               (ii)    account number 056-062-6168-66, in the
        name of Universal Medical Supplies, Corp., at the Chemical Bank
        branch located at 2126 White Plains Road, Bronx, New York
        (hereafter the "Universal #2" account);
                               (iii)    account number 670-0027285, in the
        name of Universal Medical Supplies, Corp., at the Bank of New
        York branch located at Mount Vernon Avenue, Mount Vernon, New
        York (hereafter the "Universal #3" account);
                               (iv)    account number 056-063-4344-65, in the
        name of uni-Med Equipment supply Corp., at the Chemical Bank



                                            2
                 Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 6 of 50

T
    •   ,1




             branch located at 2126 White Plains Road, Bronx, New York
             (hereafter the •uni-Med #1" account);               '
                                    (v)     account number 056-063-4344-66, in the
             name of Uni-Med Equipment Supply, at the Chemical Bank branch
             located at 2126, White Plains Road, Bronx, New York (hereafter
             the "Uni-Med #2" account);
                                    (vi)     account number 0027277, in the name of
             Uni-Med Equipment Corp., at the Bank of New York branch located
             at 150 Mount Vernon Avenue, Mount Vernon, New York (hereafter the
             "Uni-Med #3" account);
                                    (vii)     account number 172-062-4282-65, in the
             name of SAB Medical Equipment Sales Corp., at the Chemical Bank
             branch located at 984 N. Broadway, Yonkers, New York (hereafter
             the "SAB #1" account);
                                    (viii)     account number 06687499, in the name
             of SAB Medical Equipment Sales Corp., at the Citibank branch
             located at 114 7th Avenue, Brooklyn, New York (hereafter the "SAB
             #2" account);
                                    (ix)     account number 39972085, in the name of
             Infinite Medical Supplies Corp., at the Citibank branch located
             at 1010 Morris Park Avenue, Bronx, New York (hereafter the
             "Infinite" account");
                                    (x)     account number 766-064-4416-65, in the
             name of Lexus Medical supplies Corp., at the Chemical Bank branch
             located at Route 9 and Lee Road, Jefferson Valley, New York
             (hereafter the "Lexus" account");

                                                  3
               Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 7 of 50

' ,
      ·'

                                  (xi)     account number 172-063-3648-65, in the
           name of Lechium Medical Supply corp., at the Chemical Bank branch
           located at 984 N. Broadway, Yonkers, New York (hereafter the
       --"Lechium" account"};
                                  (xii)     account number 056-062-2496-65, in the
           name of Harold and Frances Siegel, at the Chemical Bank branch,
           located at 2126 White Plains Road, Bronx, New York (hereafter the
           "Siegel #1" account");
                                  (xiii)     account number 680-14095, in the name
           of Mr. Harold Siegel and Mrs. Frances Siegel, at Merrill Lynch
           Pierce Fenner & Smith ("Merrill Lynch"), 15 Barstow Road, Great
           Neck, New York (hereafter the "Siegel #2 11 account");
                                 (xiv)     account number 680-96145, in the name
           of Harold and Frances Siegel, at Merrill Lynch, 15 Barstow Road,
           Great Neck, New York (hereafter the "Siegel #3" account");
                                 (xv)      account number 680-19068, in the name
           of Frances Siegel, at Merrill Lynch, 15 Barstow Road, Great Neck,
       New York, New York (hereafter the "Siegel #4" account");
                                 (xvi)     account number 294-061-802-0l, in the
       name of Joanne Delponte Bonanno, at the Chemical Bank branch,
           located at 1003 Lexington Avenue, New York, New York (hereafter
       the "Bonanno #1" account");
                                 (xvii)     account number 294-061-8024-65, in
       the name of Joanne Delponte Bonanno, at the Chemical Bank branch,
           located at 1003 Lexington Avenue, New York, New York (hereafter
       the "Bonanno #2" account");
                                                        4~   oJ..,--..·, a\, a\..V~ a" J... f, '"· ,, ,·,
                                                                        (L·,                                  <( \



                                                4       ~,·cc S" er(· , .•1\.--,cV1.. c,(-<:_ {()(C.~6,.. C',"\
                                                        2.               IJ'j,/VY
                                                           gf"C't,,.~W(.~ I

                                                              21-s+fl..,.,11c
            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 8 of 50


I   •




                                     (xviii)     account number 101-25066-12, in the
        name of Steven A. Bonanno, at Smith Barney Shearson, 767 5th
        Avenue, New York, New York (hereafter the "Bonanno #5" account");
                                     (xix)     account number 101-30466~18, in the
        name of Steven Bonanno account for Michelle Bonanno, at Smith
        Barney Shearson, 767 5th Avenue, New York, New York (hereafter
        the "Bonanno #6" account"); and
                                     (xx)    account number 101-30465-19, in the
        name of Steven Bonanno account for Nicole Bonanno, at Smith
        Barney Shearson, 767 5th Avenue, New York, New York              (hereafter
        the "Bonanno #7" account").
                               II.     BASES FOR FACTS CONTAINED
                                         IN THIS AFFIDAVIT
                  3.    I make this affidavit, in part, on personal
        knowledge based on my participation in ~his investigation and, in
        part, upon information and belief.             The sources of my information
        and belief include:
                         (a)     Oral and written reports about this and other
        investigations that I have received from fellow members of the
        HHS Office of Inspector General and from agents of the Federal
        Bureau of Investigation ("FBI"); and
                        (b)      A review of files and documents furnished to
        HHS by Empire Blue Cross.and Blue Shield relating to Universal
        Medical Supplies, Inc., and its related companies 1 (hereafter

             1 As further explained below, .i.i§ 1111-12, infra, Universal
        Medical Supplies, Inc., is one of several related DME companies,
        including Willis surgical supply co., d/b/a Uni-Med Equipment
        Corp.; SAB Medical Equipment Sales Corp.; Lexus Medical supply
                                                   5
       Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 9 of 50




referred to collectively as "Universal"), including Medicare
reimbursement claim forms submitted by Universal and complaints
received from Medicare beneficiaries;
                    (c)   Interviews with Medicare beneficiaries to
whom    Universal purportedly supplied du~able medical equipment
for which Universal sought reimbursement from Medicare;
                   (d)    Debriefings of three confidential informants
("CI-1," "CI-2," and "CI-3") who worked in conjunction with
Universal:
                          (i)    CI-1 worked for Universal soliciting
persons with Medicare numbers for Universal to use in seeking
reimbursement from Medicare.         CI-1 has be~p providing information
to HHS since approximately September 1992.            CI-1, who has no
prior record, is cooperating with the Government.            Information
that CI-1 has provided concerning a related investigation has
proved reliable, and much of the information CI-1 has furnished
in the instant investigation has been corroborated;
                          (ii)   CI-2 is a physician who authorized
durable medical equipment for Medicare beneficiaries for which
Universal sought reimbursement.            CI-2 has been providing
information to HHS since approximately April 1993.            CI-2, who has
no prior record, is cooperating with the Government.             Much of the



corp.; and Infinite Medical Supplies, Inc.     Except as otherwise
noted, for purposes of this affidavit, these related companies will
be referred to collectively as "Universal."       Unless otherwise
noted, when Universal Medical Supplies, Inc., is discussed as a
separate company, it will be referred to by its full name.
                                       6




                                                                               I
           Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 10 of 50

'   \




        information provided by CI-2 in the instant investigation has
        been corroborated; and
                               (iii)   CI-3 is a former employee of Universal
        who worked at the PREMISES.        CI-3 worked in DME sales and
        responded to telephone calls from Medicare beneficiaries.         CI-3
        bas been providing information to HHS since approximately March
        1993.   CI-3, who has no prior record, is cooperating with the
        Government.    Much of the information provided by CI~3 in the
        instant investigation has been corroborated;
                         (e)   Records retained by CI-1 and CI-3 relating to
        the period of their employment with Universal;
                         (f)   Records obtained from banks and other
        financial institutions doing business with Universal and its
        principal employees, including records from Manufacturers Hanover
        Trust, d/b/a Chemical Bank; Bank of New York; Citibank, N.A.;
        Merrill Lynch Pierce Fenner    &   Smith; Dean Witter Reynolds; and
        Smith Barney Shearson; and
                         (g)   Postal records obtained from the United
        States Postal Service; and
                         (h)   Physical surveillance conducted by HHS and
        FBI agents.
                  4.     Because this affidavit is being submitted for the
        limited purpose of seeking warrants for the arrest, search and
        seizure of certain persons, premises and property, I have not set
        forth each and every fact learned during the course of this
        investigation.   Facts not set forth herein are not being relied

                                             7
         Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 11 of 50


,'



     upon in reaching my conclusion that warrants should be issued.
     Nor do I request that this Court rely upon any facts not set
     forth herein in reviewing this application.
                           III.   THE MEQICARE PROGRAM
                5.    The Medicare program, enacted by Congress in 1965,
     provides for basic insurance coverage of in-hospital and out-
     patient medical services·, doctors• services, and medical supplies
     (including durable medical equipment) for individuals age 65 and
     older and to certain disabled persons.        Insurance benefits are
     paid out of a trust fund, which is funded by appropriations from
     the United States Treasury and by premiums paid by those persons
     age 65 and older or disabled who enroll in the Medicare program.
     Persons eligible to receive benefits under the Medicare program
     are assigned a Medicare number that providers must use in
     submitting reimbursement claims for services provided to Medicare
     beneficiaries.    Among the benefits available under the Medicare
     program is durable medical equipment -- such as hospital beds,
     wheelchairs, patient lifts, and lumbar sacral supports --
     certified by a physician as medically necessary for the Medicare
     beneficiary.
                6.    By contract with HHS, Empire Blue Cross and Blue

     Shield ("Empire") is responsible for administering the Medicare
 program in various New York counties, including New York, Bronx,
 Kings, Richmond, and Westchester counties.            Empire approves and
 pays claims filed by Medicare providers, such as physicians and
 DME suppliers, for covered services and products.

                                         8
                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 12 of 50

'   \

        •'



                       7.   To make a claim for Medicare reimbursement,        ~

             provider must complete and submit a Medicare Health Insurance
             Claim, HCFA form 1500 ("claim form").       Each claim form contains a
             certification that the services shown on the form were medically
             necessary and were provided by the supplier.        Claims submitted by
             DME suppliers must be accompanied by a Certificate of Medical
             Necessity, certifying that a physician has authorized the durable
             medical equipment for the Medicare beneficiary.         The completed
             claim forms are received by Empire at its Crompond, New York
             facility, which is .located in Westchester County, New York.
                       8.   Upon receipt of a claim form submitted by a DME
             supplier, Empire assigns a number to each claim.         Periodically,
             Empire issues a Medicare reimbursement check by United States
             mail to the DME supplier.
                       9.   After Empire mails payment checks to the DME
             supplier based on claim forms submitted for reimbursement, Empire
             mails an Explanation of Medicare Benefits form to the
             beneficiaries listed on the claim forms.        The Explanation of
             Medicare Benefits form sets forth information concerning the
             benefits provided to the beneficiary, including the name of the
             DME supplier and the equipment paid for by Medicare.          The form
             directs the beneficiaries to contact Empire by telephone with any
             questions or complaints.




                                                 9
.
' ·•
                     Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 13 of 50

    I   \

            • I




                                          :IV.   THE INVESTIGATION
                              10.   This investigation began as a result of a referral
                  from Empire advising HHS that Empire had reason to believe that
                  Universal was submitting fraudulent claims for Medicare
                  reimbursement of DME equipment.      Empire advised HHS that it had
                  received a substantial number of unsolicited complaints from
                  Medicare beneficiaries who denied receiving durable medical
                  equipment for which Universal had submitted Medicare
                  reimbursement claims.     Based on the referral, HHS initiated this
                  investigation with assistance from the FBI.        The following is a
                  description of (a) Universal Medical Supplies, Inc., and its
                  related companies; (b) the Medicare fraud and mail fraud scheme
                  that Universal engaged; and (c) the money-laundering activities
                  that followed Universal's receipt of the proceeds of the Medicare
                  fraud and mail fraud scheme.
                     A.    Universal Medical Supplies, Inc., and Related Companies
                              11.   According to Empire records, Universal Medical
                  Supplies, Inc., is owned by HAROLD SIEGEL and the address of the
                  company is 30 N. West street, Mt. Vernon, New York (the PREMISES
                  address).    Empire records show that, prior to 1992, Universal
                  Medical Supplies, Inc., was located at One Odell Plaza, Yonkers,
                  New York, which is the same address used by a related DME company
                  -- Willis surgical Supply, d/b/a Uni-Med Equipment Corp., see 1
                  12(a),   infra.   Records obtained from the Bank of New York list
                  HAROLD SIEGEL as the president of Universal Medical Supplies,
                  Inc., and Frances Siegel as secretary, with a home address for

                                                     10
                        Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 14 of 50

        I   '
                •,
\   .
                     both of 20 Waterside Close, Eastchester, New York.         According to
                     CI-3,. who worked at the PREMISES address and at the previous
                     location (One Odell Plaza, Yonkers, New York), HAROLD SIEGEL was
                     the principal owner and operator of Universal; STEVEN BONANNO
                     handled day-to-day management of Universal, including computer
                     operations and billing; and HARRY ULLRICH handled the supply
                     operations.      Records obtained from Bank of New York for Universal
                     Medical Supplies, Inc., show regular weekly payments to HAROLD
                     SIEGEL, STEVEN BONANNO, HARRY ULLRICH, and Paul Wasilewski, among
                     others.   The Universal Medical supplies, Inc., account from which
                     these payments was made was funded almost entirely by deposits
                     from a Universal Medical Supplies, Inc., account at Chemical
                     Bank.
                                12.    Based on the facts set forth below, among others,
                     HAROLD SIEGEL also operates, directly or indirectly, several
                     related DME companies, including Willis Surgical Supply, which
                     does business under the name Uni-Med Equipment Corp. (hereafter
                     "Willis"); SAB Medical Equipment Sales Corp. ("SAB"); Infinite
                     Medical Supplies, Inc. ("Infinite"); and Lexus Medical Supply
                     Corp. ("Lexus"):
                                        (a)   Willis lists its address with Empire as 820
                     Post Road, suite 247, Scarsdale, New York.        surveillance has
                     shown that this address is a postal box location.         According to a
                     postal application obtained from the United States Postal
                     Service, the persons authorized to receive mail for Willis are
                     HAROLD SIEGEL, STEVE BONANNO, HARRY ULLRICH, Craig Siegel, Jack

                                                         11
        Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 15 of 50
'•




     Roberts, and Frances Roberts.       Medicare checks made payable to
     Willis are cashed using a stamp bearing the legend: "Willis
     Surgical Supply d/b/a Uni-Med."       As noted above,~ 111, supra,
     prior to 1992, Empire records show both Universal Medical
     Supplies, Inc., and Willis as being located at the same address:
     One Odell Plaza, Yonkers, New York.       Bank records obtained for a
     Willis account at MHT list Jack Roberts and Frances Roberts as
     co-signatories, with a home address of 20 Waterside Close,
     Eastchester, New York, which is the same home address that HAROLD
     SIEGEL and Frances Siegel listed on bank records for Universal
     Medical Supplies, Inc. ( ~ 1 11, supra}.        As described more
     fully below, see 1 19, infra, HAROLD SIEGEL used checks drawn on
     a Willis account at MHT to pay CI-2 for improperly signing
     Certificate of Medical Necessity forms for durable medical
     equipment that Universal billed to the Medicare program.           SIEGEL
     also used the same Willis account to fund a SAB account at MHT.
                     (b)   SAB obtained authorization from Empire to
     operate as an approved DME supplier as of June 1991.         SAB's
     application for Medicare approval was supported by a letter of
     reference from HAROLD SIEGEL of Universal Medical Supplies, Inc.
     The application for Medicare approval lists STEVEN BONANNO as
     owner and president of SAB, and Joanne Delponte Bonanno as vice
     president and secretary.       The only employees listed for SAB are
     Paul Wasilewski, who also was listed as an employee for Infinite
     and Universal,~ 1111       &   12(c), and Evelyn Bonanno, who on
     information and belief is the mother of STEVEN BONANNO.           The

                                         12
           Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 16 of 50

1   \




        address shown on the application for Medicare approval (395 Third
        Street, Brooklyn, New York) is the same address listed as the
        home address of STEVEN BONANNO on an account application with
        Dean Witter Reynolds, Inc.      In the Dean Witter application, dated
        December 1992, BONANNO lists bis only employment as Manager of
        Universal Medical Supplies, Inc.        As of July 1993, BONANNO
        continued to receive regular weekly payments from Universal
        Medical Supplies, Inc.      As noted above, see 112(a), supra, a SAB
        bank account at MHT was funded by a check from a Willis account
        at MHT.     In addition to receiving claims from SAB for Medicare
        reimbursement, Empire also received copies of delivery slips for
        SAB, purportedly showing that the Medicare beneficiaries had
        received the items listed on the form.       These delivery slips are
        identical to those submitted by Universal Medical Supplies, Inc.
        except that the name SAB appears at the top of the form and the
        reference to Universal Medical Supplies, Inc., has been crossed
        out in ink.
                          (c)   Infinite obtained authorization from Empire
        to operate as an approved DME supplier as of February 1992.        The
        application for Medicare approval lists HARRY ULLRICH as
        president and Winifred Cherry as vice president and secretary of
        Infinite.     Surveillance bas shown that the address listed on the
        application for Medicare approval (701 N. MacQuesten Parkway,
        Suite 143, Mount Vernon, New York 10552) is a postal box
        location.     As noted above,~ 12(a), supra, HARRY ULLRICH is
        among the persons authorized to receive mail on behalf of Willis.

                                           13
                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 17 of 50

I   '
        l
        •


            The only employees that Infinite listed are Paul Wasilewski, who
            also was listed as an employee for Universal Medical Supplies,
            Inc., and Willis, AU 1111, 12(b), supra, and James stern, who
            also was listed as an employee for Lexus, see 112(d), infra.
            Bank records show that the Infinite account at Citibank was
            funded by a $100,000 deposit drawn on a Universal Medical
            Supplies, Inc., account ·at MHT.
                                  (d)   Lexus received authorization from Empire to
            operate as an approved DME supplier as of September 1992.            The
            application for Medicare approval lists the president and owner
            of Lexus as Craig Siegel, who on information and belief is the
            son of HAROLD SIEGEL, and lists Rosanne Ortholano, as vice
            president and secretary.         The service address shown on the
            application for approval (22 Bonie Wood Drive, Mahopac, New York)
            is on information and belief the home address for Craig Siegel.
            As noted above, see 12(a), supra, Craig Siegel is among the
            persons authorized to receive mail on behalf of Willis.            The
            employees listed for Lexus include James Stern, who also was
            listed as an employee for Infinite, see! 12(c), supra.
                             B.     The Medicare and Mail Fraud Scheme
                       13.    This investigation was initiated after a
            substantial number of Medicare beneficiaries complained to Empire
            that they never received the durable medical equipment listed on
            their Explanation of Medicare Benefits form as having been
            delivered to them by Universal.         As set forth below, a
            substantial amount of the durable medical equipment that

                                                   14
                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 18 of 50


        •,
'   I




             Universal billed to Medicare was never delivered to the
             beneficiaries, and Universal often provided non-reimbursable
             substitute items instead of reimbursable durable medical
             equipment.     The following is a description of (1) the false
             Medicare reimbursement claims that Universal submitted to Empire,
             and (2) Empire's payment by United states mail of the false
             Medicare claims that Universal submitted for reimbursement.
                                1.    False Medicare Claims submitted to Empire
                          14.   As described below, Universal (a) provided
             Medicare beneficiaries non-approved items as an inducement for
             beneficiaries to allow Universal to use their Medicare numbers to
             submit reimbursement claims to Empire; (b) prepared and submitted
             false Certificate of Necessity forms, purportedly authorizing the
             durable medical equipment that Universal billed to Medicare; and
             (c) billed Medicare for durable medical equipment that Universal
             never delivered to the beneficiaries.
                                     a.   Providing Non-Reimbursable Items
                                          in Exchange for Medicare Numbers

                          15.   According to CI-1 and CI-3, whom HAROLD SIEGEL and
             others recruited to serve as Universal sales representatives,
             Universal was able to attract the interest of Medicare
             beneficiaries by providing non-reimbursable items in order to
             induce the beneficiaries to give Universal their Medicare number.
             As described below, although Universal provided beneficiaries
             with non-reimbursable items, more expensive reimbursable durable
             medical equipment would be billed to Empire using the
             beneficiaries• Medicare number.        The non-reimbursable items
                                                   15
• .,,.411).
                          Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 19 of 50

              1   \




                      provided to the beneficiaries generally consisted of household
                      items, ranging from angora underwear and power massagers to air-
                      conditioners and microwaves.      According to CI-1 and CI-3,
                      Medicare beneficiaries would contact Universal and its sales
                      representatives to learn how they could obtain the "free"
                      household items that Universal had to offer.          During the period
                      when CI-3 regularly worked at the PREMISES, CI-3 would receive
                      telephone calls from Medicare beneficiaries and would schedule
                      visits to the beneficiaries' homes.         The Universal sales
                      representatives would then visit the Medicare beneficiaries in
                      their homes and bring with them catalogs showing the items that
                      Universal had to offer, including non-reimbursable household
                      items.   In some instances, the Universal sales representatives,
                      such as CI-1, would visit the beneficiaries in the company of a
                      doctor, and in other instances, the sales representative, such as
                      CI-3, would go alone,~ 11 19         &   20, infra.   According to CI-1
                      and CI-3, upon visiting the Medicare beneficiaries, the Universal
                      sales representative would obtain orders from the beneficiaries
                      and often would provide the beneficiaries with nominal value
                      household items, such as angora underwear, during the visits.
                                 16.   When CI-3 began working at Universal, the
                      company was able to attract the interest of many Medicare
                      beneficiaries by providing them with non-reimbursable air-
                      conditioners.    In the fall of 1991, CI-3 attended a sales meeting
                      at a conference room at the PREMISES when Universal announced its
                      intention to begin offering non-reimbursable microwave ovens

                                                          16
    ·,.           Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 20 of 50


          ••
\   ~




               instead of air-conditioners.      The sales meeting -- which was
               attended by the Universal sales staff and representatives of
               Universal's management, including HAROLD SIEGEL, STEVEN BONANNO,
               and HARRY ULLRICH -- was primarily conducted by STEVEN BONANNO,
               although HAROLD SIEGEL and HARRY ULLRICH also made presentations.
               According to CI-3, the purpose of the meeting was to introduce
               new products for Universal's "Fall Campaign" and to encourage
               Universal sales representatives to boost their sales.
                         17.   According to CI-3, in order to record the orders
               received from beneficiaries, Universal provided its sales
               representatives with a form that consisted of a Universal
               delivery receipt, over which an order form was stapled.           Pursuant
               to Universal's instructions, when CI-3 visited Medicare
               beneficiaries, CI-3 would complete the order portion of the form,
               noting the items that the Medicare beneficiaries requested,
               including the non-reimbursable household items.         CI-3 would then
               return the completed forms to the PREMISES, usually providing the
               forms to STEVEN BONANNO.     The order forms would be used to fill
               the beneficiaries• request for household and other items, and the
               beneficiaries would be asked to sign the delivery receipt portion
               of the form upon obtaining the requested items.         According to CI-
               3, when Universal would submit Medicare reimbursement claims to
               Empire, the Universal representative would remove the stapled
               order portion of the form listing the household and other items
               delivered, and the reimbursable items actually billed to Empire
               -- but not delivered to the beneficiaries -- would be listed

                                                  17
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 21 of 50




along with the beneficiaries' signature, making it appear that
the beneficiaries had certified their receipt of the reimbursable
items billed, rather than the non-reimbursable items actually
delivered.
                     b.   Preparing and Submitting False
                          certificate of Necessity Forms
             18.   In order to obtain reimbursement from Empire for
durable medical equipment, Universal was required to submit a
Certificate of Medical Necessity form, reflecting that a
physician had certified that the durable medical equipment was
medically necessary for the beneficiary.        According to CI-1 and
CI-3, HAROLD SIEGEL identified and recruited medical doctors,
such as CI-2, who were willing to sign Certificate of Medical
Necessity forms without properly determining that the durable
medical equipment they authorized was actually medically
necessary.     As noted above, see 115, in some instances, the
doctors, such as CI-2, would visit Medicare beneficiaries in the
company of a Universal sales representative, such as CI-1.         In
other instances, the sales representative, such as CI-3, would
visit the Medicare beneficiaries alone, without a doctor.
             19.   In order to obtain the signature required to
accompany the Certificate of Medical Necessity forms submitted in
support of Universal's Medicare reimbursement claims, SIEGEL
periodically would visit CI-2's office to have CI-2 sign batches
of Certificate of Medical Necessity forms, authorizing durable
medical equipment for the Medicare beneficiaries.         SIEGEL told
CI-2 that there were 10-15 other doctors who also were involved
                                   18
    . ,-            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 22 of 50


           ••
'   .
                in signing Certificate of Medical Necessity forms for Universal.
                At the time SIEGEL presented the forms to CI-2 for signature,
                these Medicare Certificate of Medical Necessity forms were either
                completely blank or contained completed descriptions of the
                durable medical equipment to be authorized.         (According to CI-2,
                the only DME company name that ever appeared on the forms at the
                time CI-2 signed the forms was Universal.        However, Empire has
                received a number of forms bearing CI-2's signature, which were
                completed with the names of other DME suppliers, such as
                Infinite, Willis, and SAB.).       According to CI-2, SIEGEL was aware
                that CI-2 did not consult any medical records for the patients at
                the time CI-2 signed the forms and that CI-2 made no effort to
                determine whether the durable medical equipment authorized was
                medically necessary.       Eventually, after the number of Certificate
                of Medical Necessity forms that SIEGEL asked CI-2 to sign
                increased, CI-2 complained that SIEGEL was asking CI-2 to sign
                too many forms.       To help compensate CI-2 for this added risk,
                SIEGEL then began making payments to a third party that CI-2
                designated.       These payments included checks signed by SIEGEL
                drawn on a Universal Medical Supplies, Inc., account at MHT Bank
                and checks signed in the name of Jack Roberts drawn on a Willis
                account at MHT.
                          · 20.     In the instances when Universal sales
                representatives would visit the Medicare beneficiaries without a
                doctor, the sales representative, such as CI-3 (who has no
                medical training), would obtain rudimentary information about the

                                                    19
'   .            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 23 of 50


        • I




              medical history of the beneficiary that would be noted on a
              patient history form that Universal furnished to the sales
              representative.     According to CI-3, STEVEN BONANNO and HARRY
              ULLRICH were primarily responsible for instructing CI-3 at the
              PREMISES about what medical information to obtain from the
              beneficiaries.     (Neither BONANNO nor ULLRICH has any formal
              medical training of which CI-3 is aware.).
                        21.     While working at the PREMISES, CI-3 observed
              STEVEN BONANNO prepare documents that appeared to be medical
              records for the Medicare beneficiaries, using the patient history
              information supplied by the Universal sales representatives.       The
              information was compiled in file folders, with a separate file
              folder for each beneficiary.
                        22.     Periodically, according to CI-3, HAROLD SIEGEL
              would make regular visits to the physicians -- in what was known
              at Universal as the "Tour of the Week" -- to deliver the
              completed medical records that STEVEN BONANNO had prepared and
              obtain the signature of the physicians on the Certificate of
              Medical Necessity forms, certifying that the durable medical
              equipment listed was medically necessary for the Medicare
              beneficiaries.    SIEGEL would then return to the PREMISES location
              with the completed Certificate of Medical Necessity forms, so
              that Universal could    submit Medicare reimbursement claims for
              the durable medical equipment to Empire.
                        23.    According to CI-3, after HAROLD SIEGEL obtained
              the signature of CI-2 and other physicians on the Certificate of

                                                 20
    Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 24 of 50




Medical Necessity forms, Universal submitted Medicare
reimbursement claims for the durable medical equipment.            Records
obtained from Empire show that the Medicare claims that Universal
submitted to Empire include reimbursement claims for durable
medical equipment supported by Certificate of Medical Necessity
forms signed by CI-2, which according to CI-2, SIEGEL knew had
been improperly authorized·.     These claims included claims that
Universal submitted to Empire on the following approximate dates
which were assigned the following Medicare claim numbers:            claim
numbers 92162602578 and 92162602263, received on or about June
10, 1992; claim number 92177610707, received on or about June 25,
1992; and claim numbers 93078030146 and 93078070152, received on
or about March 19, 1993.      As set forth below, see 1 29, infra,
based on these and other false claims that Universal submitted,
Empire prepared Medicare checks that were mailed to Universal and
were deposited into various bank accounts under Universal's
control.
                 c.   Billing Medicare for DME Never
                      Delivered to the Beneficiaries
           24.   As described above,~ 117, supra, according to
CI-3, Universal would use the top portion of the delivery receipt
as an order form to determine what household and other items to
supply to the Medicare beneficiaries from its warehouse located
at the PREMISES or from other sources of supply.         Upon delivery
of the items listed on the order form, the Medicare beneficiaries
were instructed to sign the delivery receipt, and the form was
returned to Universal at the PREMISES.        The top portion of the
                                    21
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 25 of 50




delivery receipt was then removed from the form and the bottom
portion was completed to reflect the reimbursable items that
would be billed to Medicare, which often were never provided to
the beneficiaries.
            25.   According to CI-3, STEVEN BONANNO handled most of
Universal's billings to Empire, using computer facilities at the
PREMISES.    Empire records show that Empire typically received
Universal's claims for reimbursement electronically and the
corresponding Certificate of Medical Necessity forms were
received separately.
            26.   As described above, see 1 9, supra, upon payment
of a Medicare reimbursement claim, Empire mails an Explanation of
Medicare Benefits form to the beneficiary listed on the claim
forms.   The Explanation of Medicare Benefits form sets forth
information concerning the benefits that Empire's records
indicate were provided to the beneficiary, including the name of
the DME supplier and the equipment paid for by Medicare.          The
form directs the beneficiaries to contact Empire by telephone
with any questions or complaints.
            27.   As noted above, see! 10, supra, Empire has
received a substantial number of complaints from Medicare
beneficiaries that they did not receive the durable medical
equipment listed in their Explanation of Medical Benefits forms
as having been provided by Universal.       To illustrate the extent
of these unsolicited complaints, the following table shows the
approximate amount of total payments that Empire made to

                                   22
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 26 of 50




Universal for durable medical equipment that beneficiaries
complained to Empire that they had never received:

                        COMPLAINTS RECEIVED BY EMPIRE
                                           Approximate    Approximate
Relevant                                   Number of      Amount of
Time Period       Name of Company          Complaints     Overpayment
1/90-2/94         Universal Medical        186             $ 271,868
                  Supplies, Inc.
1/91-2/94         Willis                   133               682,805

6/91-2/94         SAB                      162               403,937

2/92-2/94         Infinite                  76               184,964



                                           557           $1,543,575


            The above table includes only information Empire
provided concerning those Medicare beneficiaries who made an
effort on their own to contact Empire after receiving their
Explanation of Medical Benefits form, showing items that
Universal purportedly delivered.          As explained below,~ t 28,
infra, there is reason to believe the actual number of
beneficiaries who never received the durable medical equipment
that Universal billed to Medicare is substantially higher, and
the amount of overpayments to Universal is therefore
significantly greater than the table (which includes only
information based on complaints Empire received) reflects.
            28.   As part of its investigation, HHS and FBI agents

began interviewing Medicare beneficiaries who complained to
Empire that they never receive the durable medical equipment
                                     23
       Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 27 of 50


•


    listed in their Explanation of Medicare Benefits form as having
    been delivered by Universal.      In order to begin to determine the
    extent of the nondeliveries beyond just those Medicare
    beneficiaries who made the effort to contact Empire, HHS and FBI
    agents also began interviewing Medicare beneficiaries who had
    been selecte~ randomly from among the beneficiaries whose
    Medicare numbers appeared in the billings for Universal.          Based
    on HHS and FBI interviews with Medicare beneficiaries, there is
    reason to believe that a substantial amount of durable medical
    equipment for which Universal sought reimbursement was never
    delivered to the beneficiaries.         Instead of receiving the durable
    medical equipment that was billed to Medicare, many of the
    Medicare beneficiaries told HHS and FBI agents that they were
    given non-reimbursable items, such as angora underwear, exercise
    bicycles, power massagers, air-conditioners, and microwaves, in
    exchange for use of their Medicare number.        In many such
    instances, Empire records show that Universal submitted Medicare
    reimbursement claims stating that Universal had delivered
    reimbursable equipment, such as hospital beds, wheelchairs,
    patient lifts, and lumbar sacral supports, when the Medicare
    beneficiaries denied receiving any such equipment.           As set forth
    below,~ 1 29,      infra,   based on these false claims that
    Universal submitted, Empire prepared and mailed Medicare checks
    to Universal that Universal then deposited into various bank
    accounts under Universal's control.



                                       24
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 28 of 50




                2.    Payment for False Claims by Mail
          29.   Based on its receipt of Medicare claim forms that
Universal submitted for reimbursement, Empire periodically issued
Medicare reimbursement checks to Universal by United States mail
for the durable medical equipment that Universal claimed to have
delivered to Medicare beneficiaries.        The Medicare reimbursement
checks that Empire mailed to Universal include checks in payment
for the false claims described in 11 23 & 28 supra.         Upon
receiving the Medicare checks in payment for the false claims,
Universal then deposited the checks to various bank accounts
under its direction and control, including the following accounts
previously identified in! 2(c), supra, and further described
below, see 1 32, infra:
                (a)   the Universal #1 account,
                (b)   the Universal #2 account,
                (c)   the Uni-Med #1 account,
                (d)   the Uni-Med #2 account,
                (e)   the   SAB   #1 account,
                (f)   the   SAB   #2 account,
                (g)   the Infinite account, and
                (h)   the Lexus account.
          Among the false claims for which Universal received
Medicare reimbursement checks by United States mail are the
claims identified by claim number in paragraph 23, supra,
including claim number 92162602578 and 92162602263, paid by
Medicare check number 8134698, in the amount $89,965.70, mailed

                                     25
        Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 29 of 50


••


     on or about June 23, 1992; claim number 92177610707, paid by
     Medicare check number 81439720, in the amount of $8,573.37,
     mailed on or about July 8, 1992; claim number 93078030146, paid
     by Medicare ·check number 82902893, in the amount of $3,007.85,
     mailed on or about April 13, 1993; and claim number 93078070152,
     paid by Medicare check number 82902892, in the amount of
     $1,795.76, mailed on or about April 13, 1993.
                        c. 'l'he Money Laundering Scheme
               30.   As described below, after receiving Medicare
     reimbursement checks by United States mail, Universal in turn
     caused funds from those checks to be transferred to various bank
     and other accounts under Universal's direction and control.
               31.   In connection with this investigation, I have
     reviewed documents subpoenaed from numerous banks and other
     financial institutions in an effort to trace the path of the
 proceeds of the Medicare fraud and mail fraud scheme.                 While I
· have received numerous records pursuant to grand jury subpoena,
 certain documents called for by grand jury subpoena have not been
 received to date.
               32.   Based on a review of the bank and other financial

 records, the investigation has determined that funds in these
 accounts were subsequently transferred by check to numerous other
 bank and brokerage accounts held in the name of individuals and
 entities related to.Universal.          The individuals involved in the
 fraud used Universal and its bank accounts to provide a cover of



                                        26
           Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 30 of 50



'   .
        legitimacy for its illegal conduct and a means to promote its
        unlawful activities.    The transactions related to these accounts
        are summarized in a chart that appears as an appendix to this
        affidavit, see Appendix (attached hereto), and in the paragraph
        that follows, which provides a description of typical account
        activity relating to the Universal accounts,§§..§ 1 33, infra.
        The attached appendix shows the eight related Universal accounts
        into which Medicare checks received on the basis of fraudulent
        claims described in paragraphs 23 and 28 supra were deposited.
        See Appendix.   The chart also shows transfers (indicated by
        arrows) between these accounts, including transfers from the Uni-
        Med #2 account to the Uni-Med #1 account, from the Lexus account
        to the Universal #1 account, and from the Infinite to the SAB #2
        account, see 1 33 infra.     In addition to the transfers between
        the accounts into which the Medicare funds were directly
        deposited, the chart also shows transfers from the accounts into
        which the Medicare funds were deposited into other related
        Universal accounts, including transfers from the Universal #1
        account to the Universal #3 account, from the Uni-Med #1 account
        to the Uni-Med #3 account, and from the SAB #2 account to the
        Lechium account,~ ig.        The chart also shows transfers from the
        Universal accounts into which the Medicare funds were directly
        deposited to other accounts under the control of principals of
        Universal, including transfers from the Universal #1 account, the
        Universal #2 account, the Infinite account, and the Uni-Med# 1
        account to the Siegel #1 account; and transfers from the SAB #1

                                           27
               Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 31 of 50



'   '
        .
        '



            account to the Bonanno #1 account,~ J.g.           In addition, the
            chart shows transfers from accounts into which these Medicare
            funds were transferred to personal accounts under the control of
            Universal principals, including transfers from the Siegel #1
            account to other Siegel accounts and from the Bonanno #1 to other
            Bonanno accounts.       ~   .ig.   As the chart shows, each of the 20
            accounts received Medicare funds that Universal received based on
            the Medicare and mail fraud described in paragraphs 23 and 28
            supra.
                       33.    Among the bank and brokerage accounts under the
            direction and control of Universal or its principals are the
            following accounts:
                              (a)   The Universal #1 account -- According to
            Chemical Bank records, this account was opened by HAROLD SIEGEL
            on or about December 27, 1988.         In addition to receiving Medicare
            reimbursement checks based on false claims, see! 29, supra, this
            account was used to fund other accounts and employee payroll, and
            to receive transfers from related accounts, according to bank
            records.   For example, between December 1992 and March 1993,
            approximately $281,793 was transferred to this account from the
            SAB #1 account.     In the month of January 1992, the account
            received approximately $150,000 from the Universal #2 account.
            Between July 1991 and December 1991, the account received
            approximately $748,879 from the Uni-Med #2 account.          On or about
            October 26, 1993, approximately $79,425 was received from the
            Lexus account. In or around April 1992, the account received

                                                  28
        Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 32 of 50


,.


     approximately $141,798 from a Universal account at Smith Barney.
     In or about June 1991, approximately $26,332 from this account
     was deposited into the Universal Smith Barney account.
     Approximately $30,000 from this account was used to fund the
     opening of the Universal #3 account, and an average of
     approximately $68,000 per month has been transferred from this
     account to the Universal #3 account.       Based on the account
     activity, this account appears to have been used as the payroll
     account for Universal prior to the opening of the Universal# 3
     account.
                       (b)   The Universal #2 account -- This account was
     opened on or about October 9, 1987, by HAROLD SIEGEL and another
     individual, according to Chemical Bank records.         In addition to
     receiving Medicare reimbursement checks based on false c~aims,
     see! 29, supra, this account was used to fund other Universal
     accounts and to receive transfers from related accounts.          For
     example, during the period from November 1990 through June 1991,
     four checks totalling approximately $860,000 from this account
     were deposited into the Siegel #1 account.        Between June 1991 and
     January 1992, three checks totalling approximately $1,026,317
     were deposited into this account from 'the Uni-Med# 2 account.
     In or about May 1991, two transfers totalling approximately
     $104,000 from this account were made to the Universal Smith
     Barney account.     In or about January 1992, approximately $100,000
     from this account was transferred to the Infinite account.



                                        29
                 Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 33 of 50


        ...
'   .
                                (c)    The Universal #3 account      According to Bank
              of New York records, this account was opened by HAROLD SIEGEL and
              Frances Siegel on or about February 12, 1992.         The account was
              funded with an opening deposit of approximately $30,000 from the
              Universal# 1 account.        All subsequent deposits to the account
              have come from the Universal #1 account, at an average monthly
              rate of approximately $68,000.      The account is believed, based on
              checking activity, to be used as the payroll account for
              Universal.
                                (d). The Uni-Med #1 account -- This account was
              opened on June 27, 1989, with Jack Roberts and Frances Siegel as
              signatories, according to Chemical Bank records.         In addition to
              receiving Medicare reimbursement checks based on false claims,
              see! 29, supra, the account was used to fund employee payroll
              and other Universal accounts as well as to receive transfers from
              related accounts.       For example, during the period December 1991
              and January 1992, approximately $300,000 was transferred into
              this account from the Uni-Med #2 account.        Another account
              Uni-Med #3 -- was opened with a $20,000 deposit from this
              account.     An average of approximately $30,000 per month has been
              transferred from this account to the Uni-Med #3 account.
              Additionally, this account has received approximately $19,000
              from the uni-Med #3 account.      From May 1993 to December 1993,
              approximately $298,599 from this account was transferred to the
              Universal #1 account.      On an monthly basis, an average of
              approximately $2,500 was sent to the Siegel #1 account in checks

                                                  30
              Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 34 of 50



    •
•


        payable to Frances Roberts.         Based on account activity, the
        account is believed to have been used as the payroll account
        prior to the opening of a Uni-Med account at the Bank of New
        York.
                           (e)     The Uni-Med #2 account -- This account was
        opened on February 11, 1991, with Jack Roberts and Frances
        Roberts as signatories, according to Chemical Bank records.            In
        addition to receiving Medicare reimbursement checks based on
        false claims, see 1 29, supra, this account was used to fund
        related accounts.         For example, during the months of December
        1991 and January 1992, approximately $300,000 was transferred
        from this account to the Uni-Med #1 account.           In December 1991,
        approximately $110,000 was transferred from this account to the
        SAB   # 1 account.       Between July 1991 and December 1991,
        approximately $748,879 was transferred from this account to the
        Universal #1 account; during the same period, approximately
        $1,026,317 was transferred from this account to the Universal #2
        account.
                           (f)    The Uni-Med #3 account -- According to Bank
        of New York records, this account was opened on or about February
        12, 1992, with Frances Roberts and Jack Roberts as the
        signatories.      Based on account activity, the account appears to
        be used as a payroll account.          This account was opened with a
        $20,000 deposit from the Uni-Med #1 account, and all subsequent
        deposits have come from the Uni-Med #1 account.



                                              31
                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 35 of 50



'   .   •'


                               (g)    'l'he SAB #1 account -- According to Chemical

             Bank records, this account was opened on or about February 25,
             1991, with STEVEN BONANNO and Joanne Bonanno as the signatories.
             In addition to receiving Medicare reimbursement checks based on
             false claims,~ 1 29, supra, this account was used to fund
             other accounts and to receive transfers from related accounts.
             For example, between January 1992 and March 1993, approximately
             $549,845 from this account was transferred to the Universal #1
             account.   ~pproximately $50,000 was transferred from this account
             to the Infinite account in September 1992.        The Bonanno #1
             account was opened with a $15,108 deposit drawn from this account
             in December 1992.       In December 1991, approximately $110,000 was
             transferred into this account from Uni-Med #2.         In August 1993,
             approximately $602,925 was transferred into this account from the
             SAB #2 account.     This account received approximately $94,179 from
             the Infinite account in December 1993.       Between June 1993 through
             October 1993, approximately $68,007 of this account was paid to
             American Express. In September 1993, approximately $33,500 was
             paid to Mirage Casino.      Approximately $85,000 was sent from this
             account to the Bonanno #2 account.
                               (h)   'l'he SAB #2 account -- According to Citibank
             records, this account was opened on May 3, 1993, and was closed
             in August 1993.     In addition to receiving Medicare reimbursement
             checks based on false claims,~! 29, supra, this account was
             used to fund related accounts.       For example, approximately
             $133,851 was sent to the Lechium account at Chemical Bank

                                                 32
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 36 of 50




described below,~ 1 33(k).         Deposits into this account total
approximately $1,082,000.
                 (i)    ~e Infinite account -- According to Citibank
records, this account was opened on January 17, 1992, with a
$100,000 deposit from the Universal #2 account.         In addition to
receiving Medicare reimbursement checks based on false claims,
see 1 29, supra, this account was used to fund other Universal
accounts and payments to principals of Universal, including HARRY
ULLRICH, and to receive transfers from related accounts.          For
example, on or about February 27, 1992, this account received a
$100,000 transfer from the Universal #2 account.         On or about
September 11, 1992, approximately $50,000 was transferred into
this account from the SAB #1 account.        On September 18, 1992,
approximately $25,000 of this account was transferred to a
personal account in the name of HARRY ULLRICH.         On or about
January 25, 1993, approximately $10,277 of this account was sent
to Westchester BMW for the purchase of a new BMW for HARRY
ULLRICH.
                ( j)   The Lexus account       According to Chemical
Bank records, this account was opened by Craig Siegel on or about
November 2, 1992.      In addition to receiving Medicare
reimbursement checks based on false claims,~ 1 29, supra, this
account was used to fund other Universal accounts and to receive
transfers from related accounts.        For example, in April 1993,
approximately $75,000 was transferred from the Siegel #1 account
into this account.     In October 1993, approximately $79,425 from

                                   33
    Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 37 of 50




this account was transferred to the Universal #1 account.             During
the •onths of March and April 1993, approximately $95,000 of this
account was transferred into a brokerage account.          Based on a
review of a sample of deposits shown in the account records,
virtually all of the deposits were received from Medicare
reimbursement checks.
                 (k)   The Lechium account -- According to Chemical
Bank records, this account was opened on June 24, 1993 by STEVEN
BONANNO, who is the sole signatory.       During June and July 1993,
this account received approximately $133,851 from the SAB #2
account.
                 (1)   The Siegel #1 account -- Based on Chemical
Bank records, this account was opened as a joint personal
checking account for HAROLD SIEGEL and Frances Siegel.             HAROLD
SIEGEL deposits his $2,340.65 weekly paycheck into this account.
In November 1990, this account received approximately $350,000
from the Universal #2 account.      Between April 1991 and June 1991,
this account received transfers from the Universal #2 account in
the amount of approximately $510,000.        On or about September 24,
1991, approximately $400,000 from this account was wired to the
Siegel account #2.     In or around January 1992, approximately
$100,000 was wire transferred from a Universal account at Merrill
Lynch to this account.     In February 1992, approximately $68,000
was transferred into this account from the Infinite account.            In
April 1992, approximately $11,646 was transferred to the Siegel
#3 account, and in August 1992, approximately $15,485 was

                                    34
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 38 of 50




transferred to the same account.        Approximately $10,014 was
deposited into this account from a personal account of HARRY
ULLRICH.     On or about April 14, 1993, approximately $75,000 from
this account was transferred to the Lexus account.
                  (m)   The Siegel #2 account -- This account was
opened on November 11, 1988, according to the records of Merrill
Lynch.     Between May 1991 through December 1991, this account
received $843,676 from the Siegel #1 account. In January 1992,
$1,200,000 was transferred from this account to the Siegel #3
account.
                  (n)   The Siegel #3 account -- In January 1992,
this account received $1,200,000 from the Siegel #2 account.         In
May and June 1993, $917,777 was transferred to the Siegel #4
account.     In October 1991, $70,058 was transferred to Siegel's
account at Vantage Securities.      This account received two
deposits from the Siegel #1 account, in April 1992, approximately
$11,646 was transferred to this account and in August 1992,
approximately $15,485 was transferred into this account. In June
1992, a $33,409 deposit was made into this account from a Merrill
Lynch account in the name of Universal Medical Supplies, Inc.
                  (o)   The Siegel #4 account -- This account is in

the name of Frances Siegel, according to the records of Merrill
Lynch. In the months of May and June 1993, this account received
a total of $917,777 from the Siegel #3 account.
                  (p)   The Bonanno #1 account -- According to the
records of Chemical Bank, this account was opened by Joanne

                                   35
                 Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 39 of 50



        •
'   .
             Delponte Bonanno on December 14, 1992 using $15,108.50 from the
             SAB #1 account.     Two wire transfers were made from this account
             to the Bonanno #2 account.        On November 9, 1992, $30,000 and on
             December 31, 1992, $15,000 was transferred to the Bonanno #2
             account.
                               (q)     'l'he Bonanno #2 account -- According to the

            records of Chemical Bank, Joanne Delponte Bonanno opened this
            account on December 14, 1992 with $11,686.50 from a Chase
            Manhattan account.         This account received.two wire transfers from
            the Bonanno #1 account, on November 9, 1992, a transfer in the
            amount of $30,000 and on December 31, 1992, $15,000 was
            transferred.    In December 1993, $36,613 was transferred from the
            Lechium account.         This account receives approximately $11,602 per
            month from SAB #1 account in checks in equal amounts payable to
            Steven and Joanne Bonanno and receives approximately $2,727 in
            payroll checks for Steven from the Universal #3 account.
            Additionally, approximately $94,531 from this account has been
            transferred into various Bonanno accounts at Smith Barney.
             (approximately $21,000 into STEVEN BONNANO's account;
            approximately $38,400 into an account in the names of STEVEN
            BONANNO and Nicole Bonanno (who is on information and belief the
            daughter of STEVEN BONANNO); and approximately $34,000 into an
            account in the names of STEVEN BONANNO and Michele Bonanno (who
            ·is on information and belief the daughter of STEVEN BONANNO).
                               (r)    'l'he Bonanno #3 account -- STEVEN BONANNO is
            the sole signatory of this account, according to the records of

                                                  36
       Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 40 of 50



.
'




    Smith Barney Shearson.        This account received $16,500 from a
    closed account in the name of STEVEN BONANNO at Smith Barney.
    Three transfers of $4,591, $10,216 and $11,044 were received from·
    the ·Bonanno #2 account.       Approximately $26,000 was transferred
    into the Smith Barney account in custody for Nicole Bonanno
    (Bonanno #7).      $21,000 was transferred into the Smith Barney
    account in custody for Michele Bonanno (Bonanno #6)
                       (s)   The Bonanno #4 account -- Based on the
    records of Smith Barney, this account is in custody for Michele
    Bonanno.   In December 1992, $21,000 was received from the Bonanno
    #5 account.      This account received two transfers from the Bonanno
    #2 account, in August 1993, $4,831 was transferred and in
    November 1993, $10,009 was transferred from the Bonanno #2
    account.
                       (t)   The Bonanno #5 account -- According to the
    records of Smith Barney, this account is in custody for Nicole
    Bonanno.   In February 1993, $26,000 was received from the Bonanno
    #5 account.      This account received two transfers from the Bonanno
    #2 account, in August 1993, $4,831 was transferred and in
    November 1993, $10,009 was transferred from the Bonanno #2
    account.
                             D.    THE   ARREST WARRANTS

               33.    The following is background information concerning
    each defendant for whom an arrest warrant is sought:
                       (a)   As   more fully described above, see 1 11,
    defendant HAROLD SIEGEL is the principal owner and operator of

                                           37
            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 41 of 50


\   .'

         Universal.     As described in 115, SIEGEL helped recruit CI-1 and
         CI-2 to serve as sales representatives for Universal.             SIEGEL
         also recruited CI-2 and other doctors to improperly authorize
         medical equipment,~ 118, supra, and SIEGEL used checks
         written on Universal accounts pay CI-2 for improperly signing
         Certificate of Medical Necessity forms, see 1 19, supra.
                            (b)   As more fully described above,~ 1 11,
         supra, STEVEN BONANNO handled day-to-day management of Universal,
         including computer operations and billing.        With support from
         HAROLD SIEGEL, BONANNO formed SAB, listing himself as owner and
         president, see.1 12(b), supra.      Even after forming SAB, however,
         BONANNO continued to claim his only employment as Manager of
         Universal Medical Supplies, Inc., see J.g.
                            (c)   As more fully described above,~ 1 11,
         supra, HARRY ULLRICH handled the supply operations for Universal.
         In 1992, ULLRICH formed Infinite, listing himself as president
         and Paul Wasilewski, who is also listed as an employee for
     Willis, as one of his employees, see 1 12(c), supra.
                      34.   Based upon the foregoing, I believe there is
     probable cause to believe that HAROLD SIEGEL, STEVEN BONANNO, and
     HARRY ULLRICH, the defendants, engaged in an illegal scheme to
     submit false and fraudulent claims to the Medicare program, to
     commit mail fraud, and to launder the proceeds of the mail fraud,
     in violation of Title 18, United States Code, Sections 1001,
     1341, 1956, and 1957; and Title 42, United States Code, Section
     1320a-7b.

                                            38
         Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 42 of 50
...



                WHEREFORE, the Government requests that warrants issue
      for the arrest of the above-named individuals so that they may be
      apprehended and detained or bailed, as the case may be.
                                E.   SEARCH WARRANT
                35.   According to Empire records, the address for
      Universal Medical Supplies, Inc., is 30 N. West Street, Mt.
      Vernon, New York (the PREMISES).        As recently as yesterday, March
      21, 1994, I conducted surveillance of the PREMISES, where I
      observed a multi-story brick building with an entrance clearly
      identified by the sign "Universal Medical Supply."          According to
      CI-3, the PREMISES consists of a warehouse, from which Universal
      conducted its supply operation, and administrative offices, from
      which Universal conducted its sales and billing operations.
      According to CI-3, the PREMISES is the location (i) where aAROLD
      SIEGEL, STEVEN BONANNO, and HARRY ULLRICH maintained their
      offices; (ii) where Universal housed its sales, billing, and
      supply operation, as well as the files and computer records
      associated with these operations; (iii) where CI-3 and other
      sales representatives received telephone calls from Medicare
      beneficiaries, see 115, supra; (iv) where CI-3 received
      instructions on how to take the medical history of patients and
      complete the Universal forms, see 1 20, supra; (v) where CI-3
      returned with the completed forms for Universal to fill the
      orders and submit Medicare claims to Empire,~! 17, supra;
      (vi) where Universal management -- including HAROLD SIEGEL,
      STEVEN BONANNO, and HARRY ULLRICH -- conducted sales meetings in

                                         39
            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 43 of 50


'   ~'



         a conference room located at the PREMISES, including meetings to
         introduce Universal's new products and encourage the sales
         representatives to boost their sales, see 1 16, supra; and (vii)
         where CI-3 observed STEVEN BONANNO preparing Medicare billings
         and files, see 1 20 supra.      In conducting surveillance of the
         PREMISES yesterday morning, I observed a 1994 Infiniti automobile
         arrive at the PJU;MISES, which the records of the New York
         Department of Motor Vehicles ("DMV") show belongs to HAROLD
         SIEGEL.   I also observed other cars belonging to other Universal
         employees parked.in the vicinity of the PREMISES, which cars I
         had observed at the PREMISES on previous occasions.          During my
         surveillance yesterday morning, I also observed a delivery van
         that OMV records show is registered to Universal Medical Supply
         leave the PREMISES.    Empire records show that Universal continues
         to submit claims for reimbursement for durable medical equipment,
         with its most recent claim forms having been received as recently
         as last week.
                   36.   Based on my training, experience and participation
         in Medicare fraud investigations, as well as my discussions with
         other experienced agents, I know that DME companies involved in
     Medicare fraud, mail fraud, and money laundering typically have
         business records in their offices that include the following
     documents:      records relating to payments for and distribution of
     medical supplies eligible for Medicare reimbursement, including
         invoices, receipts, and payment records; records relating to
     Medicare reimbursement claims, including Medicare claim forms,

                                            40
            Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 44 of 50


'
    ..

         Certificate of Medical Necessity forms, patient and physician
         lists, and ·Medicare codes; records of non-reimbursable items,
         including invoices, receipts, and payment records; correspondence
         with any medical providers, beneficiaries and suppliers;
         telephone records and other records relating to the supply of
         durable medical equipment to Medicare beneficiaries; employee
         records, including job descriptions and scripts used in
         soliciting Medicare beneficiaries; financial records, books,
     receipts, ledgers, bank records, money orders and cashier's
     checks, receipts, passbooks, bank checks, keys to safe deposit
     boxes and other locked containers, and other items evidencing the
     obtaining, secreting, transfer, concealment and/or expenditure of
     money; addresses and telephone numbers in books or papers; and
     other property, documents and things which constitute evidence of
     the commission of, or are designed or intended as a means of the
     violation of, or are contraband or the fruit of the violation of
     the federal laws against false statements to the government, in
     violation of 18      u.s.c.   S 1001; mail fraud, in violation of 18
     u.s.c.    S 1341; and money laundering, in violation of 18            u.s.c.   §§

     1956 and 1957; and conspiracy to commit and aid and abet these
     offenses, in violation of 18        u.s.c. SS 371 and 2. According to
     CI-3, Universal maintained its billing records on computer, and

     Empire records show that Universal submitted its reimbursement
     claims by electronic data transmission.           Accordingly, there is
     reason to believe that these records may be contained in computer
     form, including on floppy discs, magnetic data storage tapes, and

                                            41
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 45 of 50




associated software and hardware.         Based on the fact that
Universal operates as a DME supplier, I believe that records of
the sort described above will be found at the PREMISES.
           37.      Based upon the foregoing, I believe there is
probable cause to believe that, within the PREMISES, there
presently are concealed those items set forth above, which items
constitute evidence, fruits and instrumentalities of violations
of Title 18, United States Code, Sections 1001, 1341, and 1957;
and Title 42, United States Code, Section 1320a-7b.
           WHEREFORE, your deponent respectfully requests that
search warrant be issued as applied for herein.
                            F.   SEIZURE WARRANTS

           39.      The statutory provisions pursuant to which the
defendant accounts are subject to seizure and forfeiture are as
follows:
           40.      Title 18, United States Code, Section 981(a) (1) {A)
subjects to forfeiture "(a]ny property real or personal involved
in a transaction or attempted transaction in violation of • • •
section 1956 or 1957 of this title, or any property traceable to
suc:ti property."
           41.      Title 18, United States Code, Section 1956(a),
commonly known as the "money laundering" statute, imposes a
criminal penalty upon:




                                     42
.   "
                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 46 of 50


        ..
                              (a) (1) [w]hoever, knowing that the
                         property involved in a financial transaction
                         represents the proceeds of some form of
                         unlawful activity, conducts or.attempts to
                         conduct such a financial transaction which in
                         fact involves the proceeds of specified
                         unlawful activity --
                                    (A)(i) with the intent to promote
                         the carrying on of specified unlawful
                         activity; or (ii) with intent to engage in
                         conduct constituting a violation of section
                         7201 or 7206 of .the Internal Revenue Code of
                         1986; or
                                   (B) knowing that the transaction is
                         designed in whole or in part -- (i) to
                         conceal or disguise the nature, the location,
                         the source, the ownership, or the control of
                         the proceeds of specified unlawful activity;
                         or (ii) to avoid a transaction reporting
                         requirement under State or Federal law."

                         42.    The term "specified unlawful activity" is defined
             in 18   u.s.c.    S 1956(c) (7), as (A) any act or activity

             constituting an offense listed in section 1961(1) of this title.
                         43.    Title 18, United States Code, Section 1961(1)
             defines "racketeering activity" to mean:
                                 (B) any act which is indictable under the
                         following provisions of title 18, United States Code: •
                         • • Section 1341 (relating to mail fraud) • • •
                         44.    Title 18, United states Code, Section 1341
             provides, in relevant part, that:
                         [w]hoever having devised or intending to
                         devise any scheme or artifice to defraud, or
                         by obtaining money or property by means of
                         false or fraudulent pretenses,
                         representations or promises, or to sell or
                         dispose of, loan, exchange, alter, give away,
                         distribute, supply, or furnish or procure for
                         unlawful use any counterfeit or spurious
                         coin, obligation, security, or other article,
                                                 43
'   ,,              Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 47 of 50


         ,   .




                             or anything represented to be or intimated or
                             held out to be such counterfeit or spurious
                             article, for the purpose of executing such
                             scheme or artifice or attempting to do so,
                             places in any post office or authorized
                             depository for mail matter, any matter or
                             thing whatever to be sent or delivered by the
                             Postal Service, or take or receives
                             therefrom, any such matter or thing, or
                             knowingly causes to be delivered by mail
                             according to the direction thereon, or at a
                             place at which it is directed to be delivered
                             by the person to whom it is addressed • • • •

                             45.    Title 18   u.s.c.   S 1957, imposes a criminal penalty
                 upon any person who, "knowingly engages in or attempts to engage
                 in a monetary transaction in criminally derived property that is
                 of a value of greater than $10,000 and is derived from specified
                 unlawful activity."
                             46.    The term "monetary transaction" is defined in 18
                 u.s.c.   S 1957(f) (1) and means the "deposit, withdrawal, transfer,
                 or exchange, in or affecting interstate commerce, of funds or a
                 monetary instrument • • • by, through, or to a financial
                 institution[.]"
                             47.    Based upon the foregoing, I believe there is
                 probable cause to believe that the property described in! 2(c),
                 supra, is property which may be seized pursuant to Title 18,
                 United States Code, Section 981(a)(l).          The property described in
                 1 2(c) constitutes property which is "involved in" and/or
                 "traceable" to transactions in violation of the money laundering
                 statutes, Title 18, United States Code, Sections 1956 and 1957.
                 See 18   u.s.c.   S 98l{a) (1) (A).    Moreover, I submit that the
             property also "constitut[es]" or is "derived from" proceeds
                                                        44
   Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 48 of 50




traceable to violations of the mail fraud statute, Title 18,
United States Code, Section 1341.       ~   18    u.s.c.   S 98l(a) (1) (B).
With respect to the bank and brokerage accounts identified in!
2(c), I submit that the assets have been demonstrated to be
"involved in" the illegal laundering of the proceeds of the mail
fraud because these assets were used in, or were created as the
result of, monetary transactions knowingly engaged in with the
mail fraud proceeds, see 18    u.s.c.   S 1957.     In addition, I submit
that the route of the mail fraud proceeds has been traced to each
of the accounts listed in! 2(c).
          WHEREFORE, your deponent respectfully requests that the
seizure warrants be issued as applied for herein.




                                                             and

Sworn to before me this
    day of March~-' 1994


UNITED STATES MAGISTRATE JUDGE




                                   45
                 Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 49 of 50


            -·
•       I    \

    '

•




                                           APPENDIX
                                Case 1:20-cv-05101 Document 2-1 Filed 07/02/20 Page 50 of 50

                                           PRIMARY FLOW OF MONEY                                                                              .
                                                                                                                        •        ,;       "   •
    Universal Accounts into Which                                Qther Universal Related Accounts                           ,.
    Medicare Checks Were Deposited                                                                                               ~        ~




======>
I          >     Universal #1     I====:::::;;;:=:==>           Universal #3
     r.====:>


           ,>I   Universal #2
                                            II   I
                                                       ~1        Siegel #l.     t>
                                                       > .__- - - - - - - - - ' -
                                                                                       Siegel #2 & 3   -I
                                                                                                        -
                                                                                                            Seigel #4                 I
                                                                                                                                      -
           :>
                   Infinite
        - ~->


      [> I        uni-Med #l.     I              L> I            Uni-Med #3     I
                  Uni-Med #2



           :I       SAB #l.       I                  r.=~   I    Bonanno #l.    ~> I      Bonanno #2



                    SAB #2                                        Lechium                     e:::=====>1Bonanno #3,4   &        5



                     Lexus
